Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.

Response to Amendment
The amendment filed on 2/10/22 has been entered and made of record. Claims 22 and 25 are amended. Claims 1-8, 10-21 and 27-28 are cancelled. Claims 9 and 22-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 22 and 25 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2012/0243763).
As to Claim 22, Wen teaches an image processing device for gas detection, comprising: a hardware processor that generates time-series representative images by:
obtaining first time-series images whose imaging time is a first predetermined time period (Wen discloses “In one embodiment, a time-series of images is received. The images are generally acquired using a same imaging protocol of the same subject area, but the images are spaced in time by a fixed time periods (e.g., 1, 2, 3 ... seconds apart)” in [0009], see also [0040]),
dividing the first predetermined time period into a plurality of divided periods and setting a plurality of second predetermined time periods arranged in a time series, each of the plurality of second predetermined time periods being included in each of the plurality of divided periods, and generating a plurality of representative images by generating each one of the plurality of representative images per each of the plurality of second predetermined time periods, each one of the plurality of representative images being representative of a plurality of second time-series images which are a part of the first time-series images corresponding to each of the plurality of second predetermined time periods, wherein the hardware processor displays, on a display, the plurality of the representative images included in the time-series representative images in a time-series order (Wen discloses “In another embodiment, the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011]; Here, Wen doesn’t limit the invention on the number of adjacent images for maximum intensity analysis, which can be any portions of the acquired time-series images),
wherein each of the plurality of second time-series images and each of the plurality of representative images includes M pixels consisting of a first pixel to a Mth pixel (Wen discloses “The sub-region 104 is moved or slid from a first area 106 to a next area 108, as indicated at 110…The sub-region is continuously moved across the image until substantially all of the pixels in the images are covered. The final sub-region is shown at 111. As shown by arrow 112, the series of images are collapsed into a single final image 114 that is a combination of all the images” in [0041]; “a sub-region can be any collection of pixels near each other” in [0044]; see also representative image 112 as shown in Fig 1 below:

    PNG
    media_image1.png
    534
    678
    media_image1.png
    Greyscale
),
wherein the hardware processor generates each one of the plurality of representative images without determining whether or not the gas region is included in the plurality of second time-series images (Wen discloses “The imaging hardware 100 can capture a time series of images, such as shown at 102… However, there is usually motion in the object (e.g., breathing) being imaged that can cause noise across the time series of images… A sub-region 104 (also called a sliding window) can be used to analyze a portion of the image” in [0040]. Here, the motion in the object (e.g., breathing) in the captured image may refer to a gas region, which may or may not detected), and
wherein the hardware processor generates each one of the plurality of representative images by: (i) determining a maximum value among values indicated by the first pixel in the plurality of second time-series images; (ii) setting the maximum value as a value of the first pixel in each one of the plurality of representative images; and (iii) repeating (i) and (ii) for the second to Mth pixels (Wen discloses “a sub-region is projected across the same XY coordinates on each image so that a sub-region in each of the series of images is analyzed together. The sub-region is then slid to different XY coordinates and the process is repeated” in [0043]; “Returning to FIG. 7, in process block 718, the images are combined by analyzing corresponding pixels and assigning a maximum intensity for that pixel. In process block 720, the final image is output (see FIG. 8, at 822)” in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wen to perform image analysis for the motion of the object (e.g. breathing) based on any number of  the time series of images within the captured images to reduce the image stack to a single image (Wen, [0013]).

As to Claim 9, the modified Wen teaches the image processing device for gas detection according to claim 22, wherein the hardware processor sets a plurality of divided periods obtained by dividing the first predetermined time period, and sets, for each of the divided periods, the second predetermined time period included in the divided period and shorter than the divided period (Wen discloses  “The imaging hardware 100 can capture a time series of images, such as shown at 102… In FIG. 1, the number of images is equal to N, which is any number” in [0040]; “In process block 210, a stack of images is acquired using medical imaging hardware” in [0042]. Here, the stack of images refers to second predetermined time period within the whole time-series of images.)

Claim 25 recites similar limitations as claim 22 but in a method form. Therefore, the same rationale used for claim 22 is applied.
Claim 26 recites similar limitations as claim 25 but in a recording medium form. Therefore, the same rationale used for claim 25 is applied.


Claims 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2012/0243763) and Strandemar (US 2013/0113939).
As to Claim 23, the modified Wen teaches the image processing device for gas detection according to claim 22, further comprising:
a processor that performs image processing of colorizing the gas region (Strandemar discloses “the input image is a generated difference image 400, 600 or LP image 701, and adjusting the pixel values comprises adjustment according to a predetermined color or grey scale palette” in [0133]; “each pixel comprising detected gas is represented as 3 bits of information, wherein one bit of information comprises color information” in [0156]; see also [0134-0135, 0192].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wen with the invention of  Strandemar so as to distinguish different objects in the image by assigned different colors.

As to Claim 24, the modified Wen teaches the image processing device for gas detection according to claim 22, wherein
the hardware processor generates the first time-series images by performing image processing of extracting the gas region on a third time-series image captured during the first predetermined time period (Wen discloses “When multiple image slices are acquired for each dataset, it is desirable that the complete dataset be captured during one breath-hold to avoid motion of the anatomy. However, if the scan duration is too long, then these scans are generally done under free-breathing conditions” in [0005]. Here, the whole set of multiple images refer to a third time-series image, while the images with free-breathing refer to the first time-series images. Here, Wen doesn’t directly teach “extract the gas region”. Strandemar further discloses “methods for gas detection and visualization in infrared (IR) image data depicting a scene comprise performing image processing operations on image data derived from a first IR image depicting the scene at a first time instance and from a second IR image depicting the scene at a second time instance, to generate a collection of data representing the location of gas in one of the first or second IR image; detecting gas within the scene by detecting gas representing pixels in the first or second IR image based on said collection of data; and generating a gas visualizing image by adjusting, in an image depicting the scene, pixel values of pixels corresponding to the gas representing pixels in one of said first or second IR image, such that the gas representing pixels are distinguishable in the gas visualizing image” in [0009].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wen with the invention of  Strandemar so as to extract gas leakage points from the captured images (Strandemar, [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612